Citation Nr: 1632535	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  07-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 22, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had honorable active military service from February 1967 to March 1970, with service in the Republic of Vietnam from September 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in which the RO denied service connection for peripheral neuropathy in all extremities and intervertebral disc syndrome of the lumbosacral spine, as well as special monthly compensation based on the need for regular aid and attendance or housebound status.  The Veteran appealed to the Board the denial of service connection for intervertebral disc syndrome of the lumbosacral spine and special monthly compensation.  

The Veteran's appeal has a long procedural history including multiple Board remands, a grant of service connection for degenerative disc and joint disease of the lumbar spine, and an appeal to and remand from the Court of Appeals for Veterans Claims (Court) as to the issue of entitlement to special monthly compensation.  However, it was not until the Board's May 2013 remand, which was after the remand from the Court, that the present claim for a TDIU was inferred to be part of the Veteran's appealed claim for special monthly compensation pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a March 2014 rating decision, the RO granted entitlement to a TDIU as of November 22, 2013, the date that it also granted entitlement to a 70 percent disability rating for the Veteran's service-connected PTSD.  However, an extraschedular TDIU was denied prior to November 22, 2013.  

As the Veteran was awarded a TDIU effective November 22, 2013, the only issue remaining on appeal is whether a TDIU is warranted prior to that date.  Consequently, the Board has recharacterized the issue as stated on the title page of this decision.

In February 2015, the Board granted entitlement to special monthly compensation based upon the need for regular aid and attendance, but again remanded the claim for a TDIU.  In a December 2015 rating decision, the RO effectuated the Board gran, effective November 26, 2013.  The Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  Prior to November 22, 2013, the Veteran did not meet the minimum schedular criteria for a TDIU.

2.  Prior to November 22, 2013, the evidence fails to demonstrate that the Veteran service-connected disabilities caused him to be unable to be secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating prior to November 22, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

As previously noted, in its March 2013 remand, the Board inferred a claim for TDIU as part of the Veteran's appeal for special monthly compensation.  It remanded this claim for development at that time.  In October 2013, the Veteran submitted a TDIU application on which he claimed he was unemployable due to his service-connected PTSD.  He reported that his service-connected disability affected his employment beginning in September 1999 and that was when he last worked as a correction officer for the State of Arizona, where he had worked since April 1978.  He also reported that he had completed high school and had three and a half years of college.

The Veteran is service-connected for multiple disabilities.  Effective May 24, 2004, the Veteran was service-connected for PTSD evaluated as 30 percent disabling and external and internal nasal deformity, residual from rhinoplasy, fractured nose (hereafter "nasal deformity"), evaluated as 10 percent disabling, for a combined disability rating of 40 percent.  Effective April 4, 2006, service connection for degenerative disc and joint disease of the lumbar spine (hereafter "lumbar spine disability") was awarded and evaluated as 10 percent disabling.  However, the Veteran's combined disability rating remained at 40 percent.  The Veteran's disability ratings remained the same until November 22, 2013, the effective date of the award of an increased disability rating to 70 percent for service-connected PTSD, which resulted in a combined disability rating of 80 percent.  The Veteran was also granted a TDIU effective this date.  In addition, effective November 26, 2013, an increased disability rating of 20 percent was awarded for the service-connected lumbar spine disability with separate 10 percent disability ratings for radiculopathy in each lower extremity.  These increased disability ratings, however, did not affect the combined disability rating of 80 percent.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

As previously discussed, the Veteran has been service-connected since May 24, 2004 for multiple disabilities.  However, prior to November 22, 2013, none of these disabilities were individually evaluated as 40 percent or more disabling.  Moreover, the combined disability rating was not 70 percent or higher.  Thus, the Veteran's service-connected disabilities did not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to November 22, 2013.  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a veteran is found to be unable to secure or follow a substantially gainful occupation solely due to his service-connected disability(ies), then the case is to be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding an extra-schedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The issue is not whether the veteran can find employment generally, but whether he or she is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also id. at 363.

In August 2014, the Veteran's case was referred to the Director of Compensation Service for consideration of an extra-schedular TDIU.  The Director determined that extra-schedular entitlement to a TDIU is not warranted because there is no overall finding of unemployability due solely to the Veteran's service connected disabilities prior to November 22, 2013.  The Director found that the evidentiary record, when considering the totality of the evidence, does not support a finding of a TDIU prior to November 22, 2013.  Specifically, the Director stated that, although the most recent VA medical opinion indicates the Veteran's PTSD impacts his ability to work, the prior evidence of record shows that, as late as 2011, the Veteran made good progress while in the Psychological Rehabilitation and Recovery Counseling (PRRC) program, was active in the community and was volunteering to help other veterans in need.

After considering all the evidence of record, the Board agrees with the Director that the Veteran's service-connected disabilities did not render him unemployable prior to November 22, 2013.  The Veteran has consistently reported that he retired on disability from his employment with the Arizona Department of Corrections since September 1999.  A January 2014 letter from the Public Safety Personnel Retirement System indicates that the Veteran retired on December 31, 2000 after serving over 20 years.  However, that date appears to be in error since the letter goes on to state that the first monthly pension payment began on January 1, 2000.  Thus, the Board believes it likely that the year of the Veteran's retirement was 1999 rather than 2000 since his pension payments started January 1, 2000.  This finding is consistent with the Veteran's report as well.  Unfortunately, this letter does not indicate the reason for the Veteran's retirement except to say he was eligible for retirement in April 1998.

Social Security Administration records demonstrate that, in November 1999, the Veteran filed for Social Security disability benefits.  However, the evidence obtained demonstrates that the Veteran stopped working essentially due to pain in his feet and muscle spasms in his legs.  See e.g., March 6, 2001 Social Security Administration, Office of Hearings and Appeal, Transcript; March 17, 2000 private medical statement.  He also had pain throughout his right side, including his right jaw, shoulder, elbow, hand and knee.  See March 6, 2001 Social Security Administration (SSA), Office of Hearings and Appeal, Transcript.  Prior to November 22, 2013, the Veteran was not service connected for any disabilities related to his feet, lower extremities, right upper extremity or right jaw.  The medical records show he often reported the pain was worse in his feet.  By August 2000, he was using a wheeled walker for ambulation and sometimes, when the pain was really bad, he used a wheelchair.  

This evidence further demonstrates that SSA disability benefits were awarded to the Veteran for disabilities other than his service-connected disabilities of nasal deformity, PTSD and a lumbar spine disability.  Although a March 2000 Long-Term Disability Attending Physician Statement indicates that the Veteran's assessment and treatment were complicated by significant emotional or behavioral disorders such as depression, anxiety and hysteria, on psychiatric evaluation in October 2002, no psychiatric impairment was found that would limit the Veteran from working except that his chronic pain might interfere with his concentration.  Furthermore, none of the medical treatment records show treatment for or a diagnosis of any psychiatric disorder.  In fact, he specifically was assessed not to have any psychiatric disorder.  See June 4, 1998 C & C Therapeutic Services report; November 3, 2000 VA Psychiatric History and Assessment note.  The Veteran himself did not allege any psychiatric problems in filing his claim.  

The Board acknowledges that this evidence shows the Veteran complained of having "back pain" for a long time.  However, this evidence is insufficient to establish that the pain was either directly related to his service-connected lumbar spine disability or that it was sufficient alone to cause unemployability.  Further, service connection for the back disability is only effective from April 2006.  A January 2000 physical examination shows he had limitation of forward flexion of the lumbar spine and X-rays taken showed sclerosis of the lower lumbar apophyseal joints.  However, no specific diagnosis of a lumbar spine disorder was rendered.  Rather the assessment was chronic pain syndrome, generalized arthralgias and myalgias, and deconditioning.  Other medical records show a diagnosis of fibromyalgia.   

Moreover, there is no specific diagnosis of a low back disorder shown in any of the medical records despite significant work up of the Veteran's pain-related problems and a diagnosis of osteoarthritis in other joints such as the feet, knees and hands.  See e.g., treatment records from Dr. R.B. from December 1997 to March 2000.  In addition, the X-ray taken in January 2004 did not show the degenerative disc and joint disease that was shown on the 2009 X-ray and for which service connection has been awarded.  Consequently, the Board finds it is not capable of associating the Veteran's general reports of "back pain" at this time with his service-connected lumbar spine disability (again, only effective from April 2006), especially not to the extent that the Board could find that the service-connected lumbar spine disability caused the Veteran to be unemployable at that time solely due to the service-connected lumbar spine disability.  

Moreover, even the Veteran's spouse acknowledged at that time that his main problem was his feet and the pain he experiences from this problem, which led him to take an early retirement in September 1999.  See undated handwritten letter to Sen. John McCain signed by the Veteran's spouse and attached to a Privacy Act Consent Form signed by the Veteran and dated March 28, 2000.

Finally, the Board finds that its findings are further supported by the findings in notes the United States District Court.  The Veteran's claim for disability benefits was initially denied and he appealed to the District Court.  In March 2003, the District Court found that the SSA failed to meet its burden to prove that the Veteran had skills that were transferable to other jobs in the national economy because the Administrative Law Judge's (ALJ) determination that the Veteran's allegations with respect to pain and the need to elevate his feet lacked credibility was not supported by clear and convincing reasons and the vocational expert testified at the hearing before the ALJ that the only position presently available to the Veteran (that of Gatehouse attendant) would not be available if he were under the restrictions he alleged (i.e., having to elevate his feet half the day and ice them at least twice a day).  The Court ordered the award of disability benefits to the Veteran commencing in September 1999.  Thus, the District Court's decision to award benefits is clearly based upon the Veteran's bilateral foot problems and the occupational limitations those caused him.  

Thus, this evidence fails to demonstrate that the Veteran stopped working in September 1999 due to any of his service-connected disabilities.  Rather, this evidence clearly shows he quit working due to chronic problems with his feet that were causing him to have severe pain and muscle spasm into his lower extremities, which caused severe occupational impairment in that he had to rest and elevate his feet for a significant part of the day and ice his feet at least twice a day.  He was also unable to walk without the aid of a cane initially and then a walker; and eventually, when the pain was really bad, he used a wheelchair.  The evidence also establishes that the Veteran had other chronic pain problems mostly related to fibromyalgia, myalgias and arthralgias.  He also had a right shoulder disorder diagnosed alternatively as tendonitis or periarthritis, trigger finger of the right ring finger, and chondromalacia or osteoarthritis of the right knee, which explains his complaints of pain in the right upper and lower extremities.  As previously discussed, although the Veteran had complaints of back pain, there was no diagnosis of a specific lumbar spine disorder and no finding that it significantly contributed to his unemployability.  For these reasons, the Board finds that the Veteran's service-connected disabilities did not cause him to be unable to secure or follow a substantially gainful occupation in September 1999 or for the few years thereafter as evidenced in the Social Security Administration records.

In May 2004, the Veteran filed his first claim for service connection with VA.  As previously discussed, service connection for nasal deformity and PTSD has been established as of May 24, 2004.  As previously discussed, the Veteran had no mental health diagnoses on psychiatric evaluation in November 2000.  This specifically included a diagnosis of PTSD.  However, a VA psychiatric note from April 2004 shows a diagnosis of PTSD.  Mental status examination was essentially within normal limits.  It was noted his mood was euthymic and affect was appropriate.  The Veteran reported that, since having medical problems and not being able to work, his traumas bother him more.  He reported symptoms of intrusive thoughts of both in-service and post-service traumas, nightmares, triggered re-experiencing, avoidance of crowds and news, but denied depression, anxiety, irritability, poor sleep, low energy or motivation, and poor concentration or memory.

In contrast, an August 2004 VA initial PTSD examination failed to result in a diagnosis of PTSD.  Rather the examiner diagnosed the Veteran to have a somatization disorder.  On examination, the Veteran was fully oriented with a euthymic mood and affect (although inappropriately smiley at times). His thought process was linear and goal directed, and his speech was normal in rate and rhythm except he refused to answer certain questions.  There was no evidence of psychosis.  His eye contact was variable and sometimes poor.  Judgement was severely impaired due to a combination of symptoms and insight minimal due to a lack of education and treatment regarding symptoms.  His memory and concentration were adequate.  

Subsequent VA mental health treatment records show a diagnosis of PTSD.  The Veteran's mental status examinations, however, remained essentially within normal limits except for mostly changes in his mood, affect and memory.  For example, a January 2005 Psychiatric Reassessment note indicates the Veteran had depressed mood with decline and his affect was congruent with mood and notes that recent and remote memory were impaired.  However, in March 2005, his mood was euthymic and affect appropriate.  Subsequent treatment records continue to show good control over depressive symptoms although ongoing PTSD symptoms were noted without a clear indication of their effect on the Veteran's functioning.

In May 2006, the Veteran underwent evaluation for a continuing care plan.  It was determined that he needed counseling to maintain stability and address PTSD and depressive episodes.  He was found to be moderately impaired in general functioning due to moderate depression, although physically he was significantly impaired, as well as also suffering from notable symptoms of PTSD.  It was thought he would benefit from a program where socialization and productivity levels were increased in order to lessen symptoms of mental illness and physical disability.  It appears this was when he entered into the PRRC program.  The records indicate that he participated regularly (at least weekly) in the PRRC program.  Such participation included work-like activities such as kitchen duty (e.g., wiping down counters and tables, moving things with his scooter, see November 26, 2007 PSYCH/DTC INDIVIDUAL note) as well as participating in individual therapy and cognitive behavioral therapy for his PTSD.  He successfully completed the program in August 2010.  This includes him having successfully integrated strategies from the Cognitive Processing and Acceptance and Commitment therapies into his daily life, which helped him to greatly reduce his distress caused by his PTSD.  See September 28, 2010 Psychosocial Rehab & Recovery Center Individual Note.  Despite having graduated from the PRRC program, the Veteran continued to participate weekly until March 2011 when he switched over to another VA facility that was closer to his home where he volunteered helping other Veterans and participated in other community activities.  See March 29, 2001 PRRC Individual Note.  

Meanwhile the VA treatment records show significant treatment for the Veteran's nonservice-connected physical health problems.  He underwent extensive neurological work up with regards to his cluster of symptoms suspicious for a central nervous system disease such as multiple sclerosis.  He was diagnosed to have ataxia of unclear etiology, probable bilateral carpal tunnel syndrome, musculoskeletal pain to include chronic low back pain likely due in part to spondylosis and plantar fasciitis, questionable peripheral neuropathy, and osteopenia.  He also continued to carry a diagnosis of fibromyalgia.  Significantly, an April 2011 Psychiatric note indicated that, although he has PTSD, his "bigger problem is his neuropathy which has complete and total effects on his life style and inhibits him from independent functioning."  Even as late as September 2013, the Veteran's psychiatric treatment plan identified his most significant problem as an adjustment disorder relating to his disability of being wheelchair bound and unable to do things physically causing him distress.  His treatment goals were focused on reducing his level of feelings of distress. 

Based on this evidence, the Board finds that the Veteran's PTSD was not of such severity as to cause him to be unable to secure and follow a substantially gainful occupation prior to November 22, 2013.  At most the Veteran's PTSD included re-experiencing the trauma (nightmares, intrusive thoughts, and flashbacks), avoiding reminders (crowds, news) and becoming easily physically aroused (hypervigilance, exaggerated startle response).  However, this evidence does not demonstrate that these PTSD symptoms substantially impacted his occupational functioning.  Rather the evidence shows that he successfully performed work-like activities in the PRRC program from 2006 through 2010 and participated in group activities like Tai Chi and Chi Gung, as well as led such activities.  In 2011, he was involved in community activities and helping other veterans at the local Vet Center.  Such activities would preclude concluding that the Veteran's PTSD was preventing him from being employable.  Rather, the evidence clearly demonstrates that his unemployability is related to his nonservice-connected physical medical problems, especially his ataxia that causes him to be wheelchair bound.  

In making this determination, the Board acknowledges that the medical evidence shows that the Veteran's Global Assessment of Functioning (GAF) scores ranged from 35 to 55.  A GAF score is highly probative as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See DSM-IV at 44-47.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

The Board notes, however, that the GAF scores for the Veteran do not appear to be solely related to his PTSD as, even before he was diagnosed to have PTSD, GAF scores of 40 and 45 were assigned  See August 19, 2004 VA initial PTSD examination report and November 3, 2000 VA Psychiatric Consult note, respectively.  When he was diagnosed with PTSD in April 2004, the GAF score assigned was also 40.  Consequently, the Board believes that the GAF scores assigned reflect not only the impact of the Veteran's mental disabilities but also his physical disabilities on his occupational and social functioning.  As such, the GAF scores are not a reliable indicator for determining the impact the Veteran's PTSD alone had on his occupational and social functioning.  Thus, the Board finds the GAF scores have no probative value in determining whether the Veteran's PTSD caused him to be unemployable prior to November 22, 2013.

As for the Veteran's service-connected lumbar spine disability, the Board finds that the evidence fails to demonstrate that this disability was of sufficient severity to have caused him to be unable to secure and follow a substantially gainful occupation.  The evidence essentially shows that the Veteran's low back pain has been stable without worsening.  His primary care physician notes consistently report his chronic low back pain as stable.  Furthermore, the Veteran never seemed to report having low back pain unless he was being seen for his other chronic pain problems.  For example, he mentioned his low back pain at an October 2006 Neurology consultation where he was being seen for follow up after work up for his ataxia.  He also mentioned his low back pain in December 2007 to his primary care physician in relation to seeking pain medication for pain also in his bilateral feet, calves, the right side of his body and his bilateral hands.  However, in August 2008, no tenderness of the back was noted on initial examination at the Geriatric Clinic and the Veteran did not report any specific back pain to his primary care physician in either August or September of 2008.  In January 2009, although low back pain was noted on history, his primary problem noted was his ataxia with pain and numbness in both legs and feet causing weakness and incoordination of movement in the lower extremities and an unsteady gait. 

Furthermore, the Veteran underwent VA examination in September 2009.  Although diagnosing him to have mild degenerative changes of the lumbar spine, the examiner opined that the Veteran's major disability is his ataxia and that this is the major disabling health problem that he has.    

Even the VA examination conducted in November 2013 did not demonstrate that the Veteran's service-connected lumbar spine disability alone caused him severe impairment.  The Board notes that this examination was actually done to determine the cause of the Veteran's need for regular aid and attendance.  The physical examination showed he had limitation of motion of the lumbar spine with objective painful motion, which was the bases of an increased disability rating to only 20 percent.  The examiner opined that the Veteran's need for regular aid and attendance is more due to his ataxia and upper motor neuron disease rather than his low back condition although it complicates his low back condition due to loss of strength, function and flexibility.  

With regard to the Veteran's service-connected nasal deformity, there is no evidence to demonstrate that this causes any occupational impairment nor has the Veteran made any such allegation.  On VA examination in July 2004, although he had 60 to 70 percent obstruction on the right side, he reported only having residual congestion over the years that has improved and overall doing pretty well at the time of the examination.  At the November 2013 VA aid and attendance examination, there were no complaints noted and the examiner noted it did not cause or contribute to his need for regular aid and attendance.

Furthermore, the Board finds that the evidence does not establish that the combination of the Veteran's service-connected disabilities caused him to be unable to secure or follow a substantially gainful occupation.  As previously noted, the combined disability rating was only 40 percent.  His lumbar spine disability was considered to be stable and he was undergoing treatment for his PTSD but the evidence shows that overall his mental status was within normal limits and his occupational functioning was not substantially impacted by his PTSD symptoms.  Furthermore, he had no treatment for his nasal deformity except for use of nasal sprays for congestion.  There were no complaints of impairments caused by this.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that, prior to November 22, 2013, the Veteran was unable to secure or follow a substantially gainful occupation due to a single service-connected disability or a combination of his service-connected disabilities.  As the schedular criteria for a TDIU was not met and the evidence fails to demonstrate that the Veteran was unemployable, the Board finds that criteria for assignment of an extra-schedular TDIU have also not been met.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Entitlement to a TDIU is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


